889 A.2d 816 (2005)
276 Conn. 927
Troy BAKER
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided December 14, 2005.
Steven R. Strom, assistant attorney general, in support of the petition.
Timothy H. Everett, special public defender, in opposition.
The respondents' petition for certification for appeal from the Appellate Court, 91 Conn.App. 855, 882 A.2d 1238 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the petitioner's claimed liberty interest in parole eligibility status was sufficient to invoke the habeas court's subject matter jurisdiction?"
The Supreme Court docket number is SC 17575.